Title: Abigail Adams to Mary Smith Cranch, 20 January 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia Janry 20 1798
        
        I do not know whether there is any getting over the Rivers. the Eastern Mail due yesterday is not arrived. the Ice has been broken up for two or three days past mr B Beals who has been here more than a week, talkd of leaving the city yesterday. I have given him a little matter addrest to Cousin Betsy. it is a small Box of the size of a little plate. in it you will find a shawl handkerchief which is for you, and tho almost the only covering worn by our Ladies here, in the Winter, you will think it more proper for April or May. my Sattin fur Cloak is almost singular.
        I wrote to mrs Black yesterday and shall certainly be very attentive to the Child. it grows finely
        we had some snow at the same time you had, but a much less quantity. we have had some very fine Weather this Month, and it still continues. I wish our political Horizen look as bright as our Natural one does, but we have a dark prospect. I am at a loss to know how the people who were formerly so much alive to the usurpation of one Nation can crouch so tamely to a much more dangerous and dareing one, to one which aims not only at our independance and libety but a total annihilation of the Christian Religion—whose Laws, all which they have, are those of Draco, who are Robbers murderers scoffers, backbiters. in short no crime, however black or Horrid to which they have not become familiar. America must be punished, punished for having amongst her legislatures men who

Sanction these crimes, who justify France in all her measures, and who would rejoice to see fire sword and massacre carried into the Island of Great Britain untill she became as misirable, as France is wretched.
        O My Native state, wash ye, make yourselves clean from these abominations. you are Guilty of sending three such Men, V——m, F——n s——er not a single state but what has Some Conneticut excepted—tho many of them would not go all lengths. Virgina has but two Federilists, North Carolina but one. can we expect such measures to be adopted as the safety and security of the Country require? every Man who sees the danger, may toil & toil, like Syssiphass, (I believe the Name is misspelt) the weight recoils. we have Letters from mr Murry a few lines from, mr Marshall to him informs him: that the envoys were not received, and he did not believe they would be they dare not write, knowing that every word would be inspected. they have not been permitted to hold any society or converse with any citizen. in short they have been in a Mere Bastile. We are in daily expectation of their return—
        I expected from what you last wrote to hear of Abdes death. Pheby will be surrounded as long as there is any thing to eat or drink, and I suppose she will think very hard to be obliged to alter her mode of living, but tho I am willing to assist towards her mantanance, I do not like to Support all she may keep with her—and her whole income would not find her wood. untill spring it would be best she should remain where she is. I would have mr Porter let her have a Bushel of corn. the money I sent, you will lay out for wood or otherways as you think best. it would not do for me to order her any more wood but, I would buy for her. that is an article she must have. pray order her some when she wants and I will pay for it. the negro Woman who lives with her should be obliged to find some; for she pays no rent. you will be so good as to let me know how she is.
        Mrs smith is still at East Chester, waiting & expecting!— I have just had a line from sister Peabody of Jan’ry 5th all well—
        I could very easily forgive mr Whitney, and should still like him for our minister. I am sorry he was not better advised. I suppose mr Wibird will not think of removeing now there is a female in the House. I do not know but mr Wibird himself may go and do likewise. Remember me affectionatly to all our dear Friends ever your affectionate sister
        
          Abigail Adams—
        
      